DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, and 13-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hourani et al. (US 20210339183 A1 ) in view of  Yan et al. (CN 206790749 U).

Regarding claim 1, Hourani discloses:
1. A UV C fixture, comprising:
at least one UV C bulb (130) adapted for emitting UV C radiation into an occupiable space (par 64 – specifically teaches 222nm and is used in a conditioned space that is occupiable); and,
at least one power supply in electrical communication with said at least one UV C bulb (fig 7).
Hourani does not appear to disclose an loT interface circuit board adapted for receiving data related to at least one function of the UV C fixture and reporting said data to a monitor. However, Hourani teaches a controller that can include one or more sensors (216, 217, and 218) that can be used to  monitor, report and control  the UV light source (par 74-76, and par 90-92).
Examiner notes that Hourani teaches controllers that communicate via wireless communication with one or more integrated purification devices (par 92). It would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to have the controller and sensors connected via the IOT as opposed to just a local area network in order to allow an operator to control the devises remotely. 

It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the NB-IoT wireless smart lighting control system in order to make the system more convenient and easier to operate.
Examiner further notes that Hourani teaches that the UV-C bulb emits 222nm light. This is the same wavelength promoted in the instant application as safe for humans. Emitting radiation into an occupiable space is an intended use limitation. The bulb of Hourani is capable of the intended use.


Regarding claim 2, modified Hourani discloses:
2. The UV C fixture of Claim 1 wherein said UV C bulb emits radiation in the Far UV C spectrum (par 39).

Regarding claim 3, modified Hourani discloses:


Regarding claim 4, modified Hourani discloses:
4. The UV C fixture of Claim 1 wherein said loT interface circuit board is wired via Ethernet cable to internet infrastructure (Yan: “In addition, occur in the utility model " connection " can be " wired connection " or " wireless connection ", as long as can communicate or conduct accordingly etc. needs.”).

Regarding claim 5, modified Hourani discloses:
5. The UV C fixture of Claim 1 wherein said loT interface circuit board is in communication with a sensor in said UV C fixture (Yan: “Multiple environmental sensors 20 can be with transmission environment Monitoring signals are to corresponding lamp device 80.The environmental sensor 20 can also be carried out with cloud server 90 and mobile terminal 95”).
Examiner also notes that the sensors of Hourani are located in the lamp and wirelessly or wiredly connected to a controller

Regarding claims 6-11, the claimed sensors are all well-known sensors in the IoT field and would have been one several sensor types that a PHOSITA would have selected depending on intended use. Further Hourani and Yan teach a number of sensors that could be used, 


Regarding claim 13, modified Hourani discloses:
13. The UV C fixture of Claim 1 wherein said at least one function includes power on information (Hourani: par 74).

Regarding claim 14, modified Hourani discloses:
14. The UV C fixture of Claim 1 wherein said at least one function includes hours of use of said at least one UV C bulb (obvious variation to the disclosed sensors in Hourani – on for how long?).

Regarding claim 15, modified Hourani discloses:
15. The UV C fixture of Claim 1 wherein said at least one function includes power level information (Hourani: par74).

Regarding claim 16, modified Hourani discloses:
16. The UV C fixture of Claim 1 wherein said at least one function includes bacterial load information (Obvious to a PHOSITA in order to set the appropriate exposure levels).

Regarding claim 17, modified Hourani discloses:


Regarding claim 18, modified Hourani discloses:
18. The UV C fixture of Claim 1 wherein said loT interface circuit board communicates with a cell phone (Yan: “In the present embodiment, the illumination control apparatus can be based on wide area network (cloud network Internet) and/or office Domain net is communicated. Specifically, the server is far-end server 90, home server 90b.The control terminal can lead to Cross mobile device 95 (for example mobile phone, tablet personal computer), local observing and controlling computer 95b, remote measurement and control computer 95c and realize manual control.”).

Regarding claim 19, modified Hourani discloses:
19. The UV C fixture of Claim 1 wherein said loT interface circuit board communicates with a computer (Yan: “In the present embodiment, the illumination control apparatus can be based on wide area network (cloud network Internet) and/or office Domain net is communicated. Specifically, the server is far-end server 90, home server 90b.The control terminal can lead to Cross mobile device 95 (for example mobile phone, tablet personal computer), local observing and controlling computer 95b, remote measurement and control computer 95c and realize manual control.”).


20. The UV C fixture of Claim 1 wherein said loT interface circuit board communicates with facility operators (Yan: “In the present embodiment, the illumination control apparatus can be based on wide area network (cloud network Internet) and/or office Domain net is communicated. Specifically, the server is far-end server 90, home server 90b.The control terminal can lead to Cross mobile device 95 (for example mobile phone, tablet personal computer), local observing and controlling computer 95b, remote measurement and control computer 95c and realize manual control.”).
Examiner notes that the users using the “mobile phone, tablet personal computer” are facility operators.
Regarding claim 21, modified Hourani discloses:
21. The UV C fixture of Claim 1 wherein said loT interface circuit board communicates with lighting controls (Hourani and Yan both teach this) .

Regarding claim 22, modified Hourani discloses:
22. The UV C fixture of Claim 1 wherein said loT interface circuit board is adapted to turn said at least one UV C bulb on or off (Yan: IoT module 101 controls the lamps, including on or off state).

Regarding claim 23, modified Hourani discloses:
23. The UV C fixture of Claim 1 wherein said loT interface circuit board is adapted to dim said at least one UV C bulb (Yan: IoT module also controls dimming – “The terminal lamp 

Regarding claim 24, modified Hourani discloses:
24. The UV C fixture of Claim 1 wherein said loT interface circuit board is adapted to control a graphical interface (Yan: on “mobile phone, tablet personal computer”).

Claims 25-258 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hourani et al. (US 20210339183 A1 )  and Yan et al. (CN 206790749 U) in view of Hishinuma et al. (US20190117802A1).

Regarding claim 25, modified Hourani discloses:
25. The UV C fixture of claim 2 but not further including a filter adapted for filtering selected wavelengths in said Far UV C spectrum.
However, Hishinuma teaches a filter for the UV-C bulb that filters out harmful UV.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a filter in order to prevent UV damage to humans.

Regarding claim 26, modified Hourani discloses:
26. The UV C fixture of claim 26 wherein said filter is constructed of at least one layer of hafnium oxide (Hushinuma: par 13-15).

Regarding claim 27, modified Hourani discloses:
27. The UV C filter of claim 26 wherein said filter is constructed of a plurality of layers of hafnium oxide (Hushinuma: par 13-15).
Regarding claim 28, modified Hourani discloses:
28. The UV C fixture of claim 27 but not wherein said filter is constructed of at least seventy-five (75) layers of hafnium oxide.
However, Hushinuma teaches a plurality of layers of hafnium oxide, and it would have been a matter of routine optimization for a PHOSITA to discover the optimal number of layers and thicknesses of hafnium oxide in order to prevent harmful UV rays from damaging humans.
Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive. Applicant argues that Hourani et al. does not emit UV-C radiation into an occupiable space. Examiner respectfully disagrees. The bulb of Hourani is used to treat air in an occupiable space. Hourani even contemplates the use of the bulb “installed near the ceiling in an occupied room” (par 6). Furthermore, the intended use of the bulb does not result in a structural difference since the bulb of Hourani and the instant application emit 222 nm light.  
Applicant also argues “Since all of the control features of Hourani are local to the facility, there is no need to connect to a wide area network, such as the Internet.” Examiner respectfully disagrees. There are plenty of reasons to connect the controller of Hourani to the IoT, such as remote control and monitoring of the system. Yan clearly teaches the benefits of the controller connected to IoT.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/Britt D Hanley/Primary Examiner, Art Unit 2875